      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 1 of 23 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                  )
ABBOTT LABORATORIES,                              )
                                                  )
                     Plaintiff,                   )
                                                  )
      v.                                          )    Case No.
                                                  )
JEROME CLAVEL,                                    )    COMPLAINT
                                                  )
                     Defendant.                   )
                                                  )

       Plaintiff Abbott Laboratories, for its Complaint against Defendant Jerome Clavel, alleges

as follows:

                                       INTRODUCTION

       1.      Abbott’s employee, Jerome Clavel, is about to take its valuable plans and trade

secrets to its direct competitor, Bio-Rad Laboratories, Inc. (“Bio-Rad”).

       2.      Clavel is a Vice President of Global Marketing in Abbott’s Diagnostics business,

primarily responsible for marketing Abbott’s rapid diagnostics tests for infectious diseases—e.g.,

COVID-19 and HIV—in emerging markets. In that role Clavel also helps develop global

marketing plans across Abbott’s Diagnostics businesses (Core Lab, Molecular, and Rapid), and is

involved in developing Abbott’s long-term planning and strategies. All of these projects gave

Clavel access to Abbott’s confidential and trade secret information about its current and future

business plans in Diagnostics.

       3.      Clavel resigned from Abbott on October 15, 2020, telling his boss and a Human

Resources representative that he was doing so for his health and well-being, and that he had not

“signed on with any job at this point.” That was a lie. In reality, Clavel signed an offer letter
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 2 of 23 PageID #:2



accepting a position as the Vice President of Marketing in Bio-Rad’s Clinical Diagnostics division

on October 15, the very same day he resigned.

       4.      Bio-Rad competes with Abbott for market share in many of the key areas that

Clavel worked on at Abbott. For example, Bio-Rad has products for COVID-19 and HIV, and it

sells analyzers, tests, calibrators, and controls, all of which directly compete with Abbott’s

Diagnostics businesses. Indeed, Bio-Rad listed Abbott second on its list of “major competitors” in

its 2019 Annual Report.

       5.      Clavel knew that going to Bio-Rad’s Clinical Diagnostics division would be a

breach of his Employment Agreement with Abbott, which prohibits him from working in a similar

function for a competing business for twelve months after leaving his employment. Nevertheless,

he repeatedly told HR that he would “of course be mindful of [his] employee agreement, and

observe [his] obligations.” That too was a lie.

       6.      On October 20, 2020, Abbott learned independently that Bio-Rad had internally

announced Clavel as its new Marketing VP in Clinical Diagnostics. When Abbott confronted

Clavel with this news, he lied again, maintaining that he had not yet signed any offer of

employment.

       7.      Even though Clavel continued to deny that he had accepted an offer at Bio-Rad,

Abbott asked Clavel to return his Abbott property on October 20, after learning he had been

announced at Bio-Rad. Clavel returned his Abbott-owned laptop and iPhone later that day, but he

refused for more than a week to provide his passwords, in breach of his Employment Agreement.

       8.      Clavel’s lies and refusal to provide passwords in turn prompted a forensic review

of his laptop, which revealed that on the very same morning that he was asked to return his laptop,

Clavel connected at least five separate removable USB devices to the computer.




                                                  2
       Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 3 of 23 PageID #:3



            9.    Although it is impossible to determine exactly what Clavel may have copied to

these external storage devices, the information available indicates that Clavel’s devices contain

Abbott confidential documents and information. Indeed, on one large external drive Clavel used,

he has a folder named “Backup Oct 2020,” which contains Abbott documents.

            10.   During his exit interview on October 28, 2020, Abbott asked Clavel directly

whether he had any Abbott information stored on any disks, thumb drives, or other external

devices. Clavel denied that he used any such devices to store Abbott documents. Yet another lie.

            11.   Moreover, Abbott’s review of Clavel’s work email revealed a similar pattern of

behavior. For months Clavel has been forwarding Abbott communications to his personal Gmail

account, including highly confidential forecasts related to Abbott’s proprietary COVID-19 antigen

tests, in direct contravention of company policy.

            12.   The conclusion is inescapable—Clavel is leaving to join a competitor as a top

marketing executive, and he’s planning to take Abbott’s confidential information and trade secrets

with him. Clavel’s behavior violates his Employment Agreement with Abbott, the Illinois Trade

Secrets Act, and the federal Defend Trade Secrets Act. Clavel must be immediately and

permanently enjoined from continuing this course of conduct, or Abbott’s Diagnostics Division

will be seriously, and irreparably, harmed.

                                            THE PARTIES

            13.   Abbott is an Illinois corporation with its principal place of business in Abbott Park,

Illinois.

            14.   Defendant Jerome Clavel is an individual who was employed by Abbott and, upon

information and belief, is a resident of Lincolnshire, Illinois, and a citizen of Illinois.




                                                    3
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 4 of 23 PageID #:4




                                 JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1331 over claims asserted under the Defend Trade Secrets Act (DTSA). The Court has

supplemental jurisdiction over the remaining state-law claims for misappropriation of trade secrets

and breach of contract under 28 U.S.C. § 1367 because those claims are so closely related to

Abbott’s federal claims under the DTSA that they form part of the same case or controversy.

       16.     Venue is appropriate in this District pursuant to 28 U.S.C. § 1391 and because the

parties’ contract requires venue and jurisdiction to be in court in the State of Illinois. Ex. A,

Employment Agreement § 16(a) (“Jurisdiction / Venue ... The parties agree to the exclusive

jurisdiction of the state and federal courts in Illinois, in any action or proceeding arising out of or

relating to this Agreement or the transactions contemplated hereby…”). Clavel is a resident of

Lincolnshire, in the Northern District.

                                   FACTUAL ALLEGATIONS

I.     Abbott Hired Clavel as a Global Marketing Vice President.

       17.     Abbott is a global healthcare company that develops, markets, and sells, among

other things, diagnostic products to improve the health and lives of individuals around the world.

       18.     Abbott hired Clavel on April 25, 2019 as Vice President, Global Marketing,

Infectious Disease Emerging Markets (IDEM), Abbott Rapid Diagnostics. Clavel reported to

Damian Halloran, Vice President of IDEM.

       19.     In this role, Clavel identified product solutions and market opportunities for

Abbott’s key business franchises for IDEM. Clavel was responsible for overseeing long-range

strategic planning and initiatives for various marketing and business strategy projects across the

globe in over 160 countries. For instance, Clavel worked on global marketing strategies for




                                                   4
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 5 of 23 PageID #:5



Abbott’s rapid HIV diagnostic platforms, and more recently, Panbio COVID-19 Ag, which is

Abbott’s newly developed rapid COVID-19 test.

       20.     As a high-level marketing employee in Diagnostics, Clavel also collaborated on a

number of cross-divisional business initiatives—known as “One Abbott.” Accordingly, he is

intimately familiar with market entry strategy, demand planning, pricing strategies, and future

business plans related to Abbott’s COVID-19 and HIV product lines across Abbott’s Diagnostics

businesses.

       21.     Given Clavel’s access to confidential information, Abbott negotiated a number of

provisions in Clavel’s Employment Agreement to protect the company from potential unlawful

disclosure of any trade secrets or sensitive business information that, if disclosed, might harm

Abbott or help a competitor in U.S. and global diagnostics markets. Abbott negotiated these

protections, among others, in exchange for adequate consideration.

       22.     Clavel’s Employment Agreement contains a number of provisions outlining

Clavel’s obligations, including handing over his passwords to Abbott equipment, and protecting

the disclosure of Abbott’s confidential information:

               6. Return of ABBOTT property. Prior to terminating employment
               from ABBOTT (or otherwise upon request by ABBOTT),
               EMPLOYEE shall return all ABBOTT property, and shall not retain
               any copies, reproductions, abstracts or summaries of the property.
               ABBOTT property includes, but is not limited to, all identification
               badges, passwords, access cards or codes, keys, automobiles,
               computers, telephones or other equipment, memoranda, notes,
               records, reports, files or other documents, photographs, drawings,
               plans, papers, computer software, compounds, customer and client
               lists, products/inventory and materials, as well as ABBOTT
               intellectual property made or compiled by or made available to
               EMPLOYEE during the course of employment with ABBOTT, and
               any copies, summaries or abstracts thereof, whether in electronic,
               paper or other form and whether or not they contain Confidential
               Information, as well as any telephone numbers maintained by
               ABBOTT.



                                                 5
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 6 of 23 PageID #:6



               8. Non-Disclosure of Confidential Information. EMPLOYEE
               acknowledges and agrees that EMPLOYEE has no right, title or
               ownership in Confidential Information unless otherwise expressly
               granted in writing by ABBOTT’s Chief Patent Counsel or his/her
               designee. EMPLOYEE shall use all best efforts to protect the
               secrecy and confidentiality of all Confidential Information,
               including, as applicable, such efforts and measures as set forth in
               ABBOTT policies, procedures and guidelines. EMPLOYEE shall
               not, during the term of employment with ABBOTT or thereafter, use
               or disclose, or assist in the disclosure to or use by others, directly or
               indirectly, any Confidential Information, except as required and
               authorized in the scope of EMPLOYEE’s job responsibilities and in
               the furtherance of ABBOTT’s business (to the extent consistent with
               applicable confidentiality obligations between ABBOTT and third
               parties). EMPLOYEE acknowledges and agrees that prior written
               authorization by ABBOTT is required in accordance with ABBOTT
               policy before Confidential Information is submitted by
               EMPLOYEE for possible publication                   or dissemination.
               EMPLOYEE acknowledges and agrees that the relationship of
               EMPLOYEE to ABBOTT with respect to Confidential Information
               shall be fiduciary in nature.

See Ex. A, §§ 6, 8.

       23.     The Agreement also contains provisions barring Clavel from employment with an

Abbott competitor in a similar role for the 12 months following his employment with Abbott:

               9. Non-Competition. EMPLOYEE shall not, during EMPLOYEE’s
               employment and twelve (12) months after EMPLOYEE’s
               termination for any reason, in each country in which ABBOTT
               conducts business, except as expressly authorized in writing in
               advance by the ABBOTT Divisional Vice President & Associate
               General Counsel, Litigation or his/her designee:

               (a) participate in, manage, supervise, or provide services to a
               Competing Business: (i) that are the same as or similar in function
               or purpose to any services EMPLOYEE provided to ABBOTT
               during the last two years of EMPLOYEE’s employment with
               ABBOTT; or (ii) that are otherwise likely to result in the use or
               disclosure    of Confidential      Information,    notwithstanding
               EMPLOYEE’s undertaking to the contrary;

               …

               (c) participate in developing or attempting to develop a Competing
               Product;


                                                   6
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 7 of 23 PageID #:7



                 (d) directly or indirectly, promote or market any Competing
                 Products to any ABBOTT Customer, or solicit any ABBOTT
                 Customer or Covered Supplier for any purpose related to Competing
                 Product.

Id. § 9.

           24.   Finally, by signing the Agreement, Clavel acknowledged that Abbott will face

irreparable injury in the event of breach or threatened breach of the Agreement, and that he will

be responsible for any damages, attorneys’ fees, and all other costs and expenses reasonably

incurred by Abbott to enforce the Agreement:

                 11. Breach and Remedies. In the event of EMPLOYEE’s breach or
                 threatened breach of any portion of this Agreement, EMPLOYEE
                 acknowledges and agrees that: …

                 (d) ABBOTT will face irreparable injury which may not be
                 reasonably possible to calculate in dollar terms, and that in addition
                 to other remedies available, ABBOTT shall be entitled to
                 injunctions enjoining such breach or threatened breach by
                 EMPLOYEE, EMPLOYEE’s agents or representatives, or any other
                 persons or entities acting for or with EMPLOYEE. EMPLOYEE
                 further acknowledges and agrees that in addition to any other rights
                 and remedies, ABBOTT shall be entitled to damages, attorneys’ fees
                 and all other costs and expenses reasonably incurred by ABBOTT
                 in enforcing this Agreement.

Id. § 11.

II.        Clavel’s Global Marketing Role Exposed Him to Confidential Abbott Trade Secrets
           Regarding COVID-19, HIV Strategy, and Long-Term Strategic Planning.

           25.   Abbott’s Rapid Diagnostics business offers a variety of products across five core

business units: toxicology, cardiometabolic and informatics, infectious diseases in emerging

markets, infectious diseases in developed markets, and consumer services and products.

           26.   In recent months, Abbott has devoted substantial business resources to developing

market-leading responses to the COVID-19 pandemic. Meeting the challenges of the global

pandemic is now one of the most important business priorities at Abbott.




                                                   7
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 8 of 23 PageID #:8



       27.     As a result, since early 2020, Abbott has engaged its Diagnostics businesses—

including Core Lab, Molecular, and Rapid—to leverage its cutting-edge technology and tactical

expertise to support communities worldwide with the testing resources to combat COVID-19’s

evolving threat to global health.

       28.     This cross-functional approach is the key to Abbott’s competitive edge in highly

competitive infectious disease markets.

       29.     Apart from specific job responsibilities associated with Abbott’s COVID-19 and

HIV business franchises, Clavel also worked on some of Abbott’s most sensitive and forward-

looking long-term business plans related to Abbott’s Diagnostic testing products. Through his

work on these projects, Clavel had access to highly confidential business information concerning

innovative technologies, market assessments, product pipelines, and global strategy both within

his IDEM business unit and across the other segments of Abbott’s Diagnostics businesses.

       A.      One Abbott Cross-Functional Response to COVID-19

       30.     Since the onset of the COVID-19 global pandemic, Abbott’s Diagnostics

businesses have devoted substantial resources to producing and distributing comprehensive testing

solutions around the world. Abbott has launched nine different COVID-19 tests, including

molecular, antigen, and serology tests.

       31.     To deliver more than just a standalone diagnostic test, Abbott has leveraged its

institutional expertise, including innovative diagnostic technology, its dynamic salesforce, and its

customer engagement tools, to provide customized solutions to its global customer base. This

comprehensive go-to-market approach covering its entire COVID-19 diagnostic testing portfolio

is known as One Abbott.

       32.     Clavel is a member of the group responsible for that work, and as a result is familiar

with all of Abbott’s strategic marketing plans related to COVID-19. He knows what Abbott is


                                                 8
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 9 of 23 PageID #:9



developing, when it plans to launch products and where, and the pricing strategies and other

differentiating factors that Abbott plans to use to excel in the market. This is true around the world,

and across all of Abbott’s Diagnostics businesses—Core Lab, Molecular, and Rapid. In short, he

knows Abbott’s comprehensive COVID-19 playbook, because he helped make it.

       B.      One Abbott Cross-Functional Effort for HIV Diagnostics

       33.     Clavel also engaged in cross-functional strategic development and management of

one of Abbott’s most important emerging market businesses: HIV Diagnostics.

       34.     As an initial matter, Clavel was directly responsible for marketing Abbott’s point-

of-care products for HIV testing in emerging markets. As a result, he is intimately familiar with

Abbott’s strategies for maintaining and growing its market share in that area, with direct

knowledge of Abbott’s confidential research and development pipeline, product launch plans,

pricing strategies, and product differentiation strategies.

       35.     Moreover, similar to COVID-19, Clavel worked on the HIV One Abbott cross-

functional team, with access to confidential information            and documents regarding the

performance, forecasts, pricing, product launch plans, and other details regarding Abbott’s HIV

strategy across Abbott’s Diagnostics businesses.

       C.      Abbott’s Long-Term Planning for Diagnostics

       36.     Finally, as a Vice President of Global Marketing in Abbott’s Rapid Diagnostics

division, Clavel was part of a small team engaged in developing Abbott’s long-term strategic plan

for its entire Diagnostics business, including Core Lab, Molecular, and Rapid.

       37.     This project involves highly confidential information about Abbott’s future

competitive positioning and strategies. Because of his role on the project, Clavel is knowledgeable

regarding the details of this long-term strategy.




                                                    9
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 10 of 23 PageID #:10



       38.     Clavel’s knowledge about this long-term strategic plan would certainly be valuable

to a competitor like Bio-Rad.

       D.      Abbott Protects All of Its Trade Secrets and Sensitive Business Information
               from Disclosure.

       39.     In the hands of a competitor, Abbott’s future product integration plans and global

market strategy for individual product franchises would indisputably harm Abbott.

       40.     Abbott offers diagnostic products serving patients and healthcare systems with

respect to some of the most challenging and rapidly evolving threats to public health in the world

and in some of the most competitive markets, including COVID-19 and HIV.

       41.     Beyond its individual products, Abbott also engages in innovative and far-reaching

planning for the wider Diagnostics market. A competitor with this information in its hands could

either move to thwart Abbott’s plans or to leap-frog them.

       42.     Given all of these factors, Abbott maintains information regarding the above-

mentioned projects in highly secure internal company Share Point drives to avoid disclosure to

any unauthorized third party. Competitive information and business strategies are not known to

the general public or Abbott’s competitors, nor are employees permitted to share confidential

information without written authorization from Abbott. See Ex. A, Employment Agreement, § 8.

       43.     Likewise, Abbott invests millions of dollars each year to protect the confidentiality

of its trade secrets and other proprietary information, including implementing appropriate security

systems for both its physical offices and electronic databases, as well as restricted, password-

protected Share Point drives.

       44.     Abbott employs robust technology systems designed to protect the integrity of its

data, and monitors its systems for signs of infection, intrusion, and dissemination.




                                                 10
       Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 11 of 23 PageID #:11



         45.   Abbott also restricts access to certain folders on its Share Point to persons whose

role is critical to developing, analyzing, or implementing business strategy.

         46.   Clavel was one of the few individuals afforded access to confidential Abbott

storage locations containing the sensitive business information in his area. That is precisely why

Abbott required Clavel to agree not to use or disclose such information except as required and

authorized within the scope of his employment and stipulate that he would not work for a

competitor in a similar position (where such confidential information might be disclosed) for a

period of 12 months after leaving employment with Abbott.

III.     Clavel Accepted Employment at an Abbott Competitor—Then Lied About His New
         Position.

         47.   Just months after joining Abbott, Clavel’s manager, Halloran, documented issues

with Clavel’s work performance. In a December 2019 performance review, Halloran noted that

“2019 was a very challenging year on many fronts” and that Clavel needed to “hold his team

measurable and accountable for results” and “build a true partnership with all parties.”

         48.   Upon information and belief, Clavel began to explore employment opportunit ies

outside of Abbott by at least August 2020.

         49.   On September 3, 2020, Clavel met with a third-party recruiter at “The Oft Group”

regarding the “Bio-Rad VP Marketing” position.

         50.   One month later, on October 12, 2020, Clavel met with the same third-party

recruiter and received an offer-of-employment letter with Bio-Rad to serve in the “Clinical

Diagnostics Group” as “VP CDG Core DX Marketing.”

         51.   Two days later, on October 14, Clavel met with two current Bio-Rad employees.

The next day Clavel signed Bio-Rad’s offer letter.




                                                11
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 12 of 23 PageID #:12



       52.       Instead of informing Abbott of his newfound position at a competitor, Clavel sent

an email to Halloran and Laura Kroc, an HR Director, purporting to explain his decision to resign:

“for the last few months, but especially the last few weeks, whether through workload and stress

accumulation, I had grown increasingly concerned about my health and well-being, gradually

dealing with more and more sleeplessness and anxiety. I thought it was time to think things

through. And I thought now might be a good time to step back, take a deep breath and consider

other things.”

       53.       Clavel also reported “I haven’t signed on with any job at this point, I have really

good confidence. I am considering a few options and I expect to find something in short order.”

(emphasis added). He did not mention the offer-of-employment letter he signed for Abbott’s direct

competitor Bio-Rad the very same day.

       54.       Clavel then continued to tell lies about his future employment with Bio-Rad. In an

October 19 text message to another Abbott employee, for example, Clavel announced he was

leaving Abbott, but only reported he “ha[s] a couple options” in “Boston or San Francisco.” He

failed to mention that he accepted the Bio-Rad position four days earlier.

       55.       Then, on October 20, Abbott discovered independently that Bio-Rad had internally

announced Clavel as its new head of marketing in its Clinical Diagnostics group.

       56.       When confronted by Abbott about his new role at Bio-Rad, Clavel once again told

Abbott that he had not signed anything, was still interviewing, and the announcement at Bio-Rad

was premature. Clavel also stated that he was aware of Abbott’s non-compete and would not do

anything that violated the employment agreement. Again, Clavel said nothing about the Bio-Rad

offer letter he had signed on October 15.




                                                 12
      Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 13 of 23 PageID #:13



        57.    In response to Clavel’s repeated lies to Abbott, HR instructed Clavel to return his

Abbott property. That same day, October 20, Abbott also suspended his access to Abbott networks

and Share Point drives.

        58.    Around 11:30 AM on October 20, Clavel returned his Abbott-owned laptop and

cell phone. But despite multiple requests from Abbott HR employees, Clavel refused to provide

passwords to his devices in violation of his Employment Agreement.

        59.    After weeks of lies to Abbott, only at his October 28 exit interview did Clavel

finally admit he was taking a global marketing position at Bio-Rad. Incredibly, Clavel claimed

that he would not be working on any Bio-Rad product lines that competed with Abbott. Nothing

about his role at Bio-Rad nor in his offer letter from Bio-Rad suggests that is actually the case.

        60.    Only after his exit interview on October 28 did Clavel provide the passwords to his

Abbott-owned laptop and iPhone.

IV.     Clavel Never Told Abbott He Connected His Devices to Multiple External USB
        Storage Devices and Sent Confidential Business Documents to His Personal Email.

        61.    Meanwhile, in the months leading up to Clavel’s departure, he repeatedly engaged

in conduct that violated Abbott’s policies and that strongly suggests he planned to, and did, extract

sensitive Abbott business documents and proprietary business information from his Abbott-owned

devices.

        62.    Specifically, Clavel connected his personal computer to external USB devices and

forwarded sensitive Abbott information to his personal Gmail account in the days and weeks

leading up to his resignation.

        63.    For example, on October 20, the day he surrendered his Abbott-owned computer—

after lying to Abbott three times about his accepted employment with Bio-Rad—Clavel connected




                                                 13
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 14 of 23 PageID #:14



his computer to five different USB storage devices. In other words, Clavel could have taken

hundreds of gigabytes worth of confidential data from Abbott on this day alone.

       64.     Clavel’s use of so many external storage devices has no plausible relationship to

any legitimate business or personal purpose.

       65.     Nor did Clavel follow Abbott rules against forwarding confidential business

communications to his personal email account. In the months leading up to his resignation, Clavel

sent dozens of business communications to and from his personal Gmail account.

       66.     After investigating this clear violation of Abbott policies, Abbott confirmed that

Clavel sent confidential Abbott business information to his personal Gmail account in the weeks

leading up to his departure. On October 9, Clavel forwarded an email containing confidential

discussions and analysis regarding Abbott’s Panbio antigen COVID-19 tests to his personal Gmail

account.

       67.     Until Abbott can properly determine which internal documents Clavel downloaded

or saved to his multiple USB storage devices on October 20, the only reasonable inference is that

Clavel took additional, likely voluminous, similar confidential business analyses related to

Abbott’s products.

       68.     Indeed, although he eventually divulged his passwords, Clavel’s rejections of

Abbott’s requests to provide the passwords to his devices and his abrupt departure from Abbott in

favor of a competitor only heightens Abbott’s well-founded suspicions that he intends to abscond

to Bio-Rad with confidential information.




                                               14
     Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 15 of 23 PageID #:15




V.     Clavel’s Role at Bio-Rad Is Nearly Identical to His Current Abbott Position, and
       Violates the Plain Terms of His Employment Agreement.

       69.      Bio-Rad is a manufacturer of products for the life science research and clinical

diagnostics markets. Bio-Rad is based in Hercules, California, but like Abbott, has operations

worldwide.

       70.     Bio-Rad is a direct competitor to Abbott in the clinical diagnostics space, and it

offers several diagnostic testing devices and kits for various immunological, genetic, and

molecular related diseases, and infections, including HIV and other infectious diseases. For

example, Bio-Rad offers an HIV rapid test known as the Genie™ Fast HIV 1/2 that performs

similar rapid testing functions to Abbott’s own SD Bioline HIV-1/2 3.0 test.

       71.     Similarly, Bio-Rad has branched into the COVID-19 diagnostic market. Like many

global diagnostic companies, Bio-Rad has developed products concerning COVID-19 testing and

research, including a COVID-19 PCR test and a Platelia Total Antibody Assay kit designed for its

own proprietary testing platform. The company has created solutions to address (1) diagnosis and

confirmation of COVID-19 infections; (2) COVID-19 antibody detection; (3) infection

surveillance; and (4) vaccine and therapeutic research and development. All of these products

compete directly with Abbott’s COVID-19 testing products, which include SARS-CoV-2 IgG

(Immunoassay); Alinity (Immunoassay High Throughput Device); Architect (Immunoassay High

Throughput Device); Abbott m2000 RealTime (PCR High Throughput Device); and Alinity M

(PCR High Throughput Device) tests, as well as Abbott’s rapid COVID-19 tests including

BinaxNOW, Panbio, and tests that run on Abbott’s I.D. NOW point-of-care device.

       72.     Clavel is joining Bio-Rad as the VP of Clinical Diagnostic Group, Core Diagnostic

Marketing. In this role, he would report directly to Ms. Dara Wright, who Bio-Rad reportedly hired

in January 2020 to manage the “overall strategy and business direction for Bio-Rad’s clinical



                                               15
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 16 of 23 PageID #:16



diagnostic group.” Accordingly, similar to Clavel’s collaborative role across diagnostic business

functions at Abbott, Clavel’s new role at Bio-Rad would involve developing and implementing

Bio-Rad’s marketing strategies for its global diagnostic business in all disease markets, including

COVID-19 and HIV. Indeed, it appears he may well be the top marketing executive in Bio-Rad’s

Clinical Diagnostics business.

       73.     Moreover, Clavel would be taking to Bio-Rad intimate knowledge about Abbott’s

highly confidential long-term planning for its Diagnostics division as a whole.

       74.     Clavel’s Employment Agreement expressly prohibits him from taking on any

employment responsibilities related to any product in any market where Bio-Rad competes with

Abbott. The Agreement states Clavel “shall not … participate in, manage, supervise, or provide

services to a Competing Business (i) that are the same or similar in function or purpose to any

services [Clavel] provided to Abbott … or (ii) that are otherwise likely to result in the use or

disclosure of Confidential Information, notwithstanding [Clavel’s] undertaking to the contrary.”

Ex. A, Employment Agreement, § 9.

       75.     Clavel’s employment with Bio-Rad violates both prohibitions. First, a global

marketing VP position at another diagnostics company that offers COVID-19 and HIV diagnostic

tests will indisputably involve services to Bio-Rad that are the “same as or similar in function or

purpose” to those Clavel provided Abbott. Nothing in the Bio-Rad offer letter to Clavel suggests

that Clavel’s employment will be cabined to certain business units to ensure otherwise. Moreover,

Clavel has been involved in Abbott’s innovative plans for the future of diagnostic testing. It is

implausible that he could avoid disclosing or relying on any details regarding Abbott’s long-term

planning while developing and implementing long-term strategy at another diagnostics company.




                                                16
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 17 of 23 PageID #:17



       76.     Second, Clavel’s own behavior in departing Abbott suggests that his new position

will result in the “use or disclosure” of confidential information obtained at Abbott. Indeed,

Clavel’s forwarding of confidential business documents, extensive use of external storage devices,

repeated deception about accepting employment at Bio-Rad, and refusal to provide Abbott

passwords to his devices all point to one inescapable inference: Clavel intends to use information

from Abbott to perform his role at Bio-Rad.

       77.     To protect the disclosure of confidential information about its future business

strategies, Abbott seeks emergency and permanent injunctive relief (1) to prevent Clavel from

disclosing any Abbott trade secrets or other proprietary or confidential business information to

Bio-Rad or any third party; (2) to order Clavel to return all trade secrets or proprietary information

to Abbott; and (3) to prevent Clavel from assuming any job responsibilities at Bio-Rad, which

would risk him divulging Abbott’s confidential competitive information.

       78.     Through this Complaint, Abbott brings this action against Clavel for trade secret

misappropriation in violation of the Defend Trade Secrets Act and Illinois Trade Secrets Act and

breach of his Employee Agreement with Abbott.

      COUNT I: Violation of the Defend Trade Secrets Act (18 U.S.C. § 1836 et seq.)

       79.     Abbott re-alleges and incorporates by reference the allegations in paragraphs 1

through 78 as though fully set forth herein.

       80.      Abbott’s proprietary information and global business strategy concerning its future

plans and its strategies, marketing, market-by-market demand planning, and financial models for

COVID-19 and HIV products derive independent economic value to Abbott and are not known or

readily ascertainable by competitors.




                                                 17
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 18 of 23 PageID #:18



       81.     Abbott maintains these trade secrets as confidential internally by limiting access to

to individuals involved in the development, analysis, and implementation of these global business

strategies. Abbott maintains documents and communications containing trade secrets and sensitive

business information in password-protected devices and on limited-access Share Point drives

accessible only to individuals involved in confidential Abbott business projects.

       82.     Defendant Clavel is in possession of Abbott’s trade secrets and confidential

business information because of knowledge acquired through his role. In addition, he has acquired

confidential and trade-secret information by forwarding emails to his personal Gmail account in

violation of Abbott policy, and on information and belief, through improper means by extracting

it from Abbott-owned property using USB storage devices.

       83.     By acquiring Abbott’s trade secrets through improper means, Defendant Clavel has

misappropriated Abbott’s trade secrets within the meaning of 18 U.S.C. § 1839(5).

       84.     Defendant Clavel has failed to return Abbott’s trade secrets and confidential

information that he acquired.

       85.     Based on Defendant Clavel’s misrepresentations about his employment with

Abbott’s competitor Bio-Rad, Clavel intends to retain and use Abbott’s trade secrets and

confidential information to compete with or otherwise harm Abbott.

       86.     The disclosure of Abbott’s trade secrets will cause Abbott irreparable harm by

undermining Abbott’s competitive advantage in diagnostics testing, exposing its future business

plans to competitors, and harming Abbott’s competitive position related to COVID-19 and HIV

testing products—two of the most competitive disease franchises in the clinical diagnostics fields.

It also threatens to reveal Abbott’s long-term plans for its Diagnostics businesses.




                                                 18
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 19 of 23 PageID #:19



       87.     Given the competition between Abbott and Bio-Rad and the comparable global

marketing position Clavel has accepted, Clavel will inevitably disclose Abbott’s trade secrets to a

competitor.

       88.     Abbott is entitled to the injunctive relief listed below to protect its confidential

information and trade secrets, and to damages.

         COUNT II: Violation of the Illinois Trade Secrets Act (765 ILCS 1065/1)

       89.     Abbott re-alleges and incorporates by reference the allegations in paragraphs 1

through 78 as though fully set forth herein.

       90.     Abbott’s proprietary information and long-term global Diagnostics business

strategy, and its strategies, marketing, market-by-market demand planning, and financial models

for COVID-19 and HIV products derive independent economic value to Abbott and are not known

or readily ascertainable by competitors.

       91.     Abbott maintains these trade secrets as confidential internally by limiting access to

individuals involved in the development, analysis, and implementation of these global business

strategies. Abbott maintains documents and communications containing trade secrets and sensitive

business information in password-protected devices and on limited-access Share Point drives

accessible only to individuals involved in confidential Abbott business projects.

       92.     Defendant Clavel is in possession of Abbott’s trade secrets and confidential

business information because of knowledge acquired through his role. In addition, he has acquired

confidential and trade-secret information by forwarding emails to his personal Gmail account in

violation of Abbott policy, and on information and belief, through improper means by extracting

it from Abbott-owned property using USB storage devices.

       93.     By acquiring Abbott’s trade secrets through improper means, Defendant Clavel has

misappropriated Abbott’s trade secrets within the meaning of the Illinois Trade Secrets Act.


                                                 19
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 20 of 23 PageID #:20



       94.     Defendant Clavel has failed to return Abbott’s trade secrets and confidential

information that he acquired.

       95.     Based on Defendant Clavel’s misrepresentations about his employment with

Abbott’s competitor Bio-Rad, Clavel intends to retain and use Abbott’s trade secrets and

confidential information to compete with or otherwise harm Abbott.

       96.     The disclosure of Abbott’s trade secrets will cause Abbott irreparable harm by

undermining Abbott’s competitive advantage in diagnostics testing, exposing its future business

plans to competitors, and harming Abbott’s competitive position related to COVID-19 and HIV

testing products—two of the most competitive disease franchises in the clinical diagnostics fields.

It also threatens to reveal Abbott’s long-term vision for its entire Diagnostics line.

       97.     Given the competition between Abbott and Bio-Rad and the comparable global

marketing position Clavel has accepted, Clavel will inevitably disclose Abbott’s trade secrets to a

competitor.

       98.     Abbott is entitled to the injunctive relief listed below to protect its confidential

information and trade secrets.

                                 COUNT III: Breach of Contract

       99.     Abbott re-alleges and incorporates by reference the allegations in paragraphs 1

through 78 as though fully set forth herein.

       100.    The Employment Agreement is a valid and enforceable contract between Abbott

and Defendant Clavel.

       101.    Abbott has fully performed its obligations under the Agreement.

       102.    Clavel has breached Section 6 of the Agreement by refusing to return Abbott

equipment including his passwords to Abbott devices.




                                                  20
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 21 of 23 PageID #:21



       103.    Clavel has breached and/or will breach Section 8 of the Agreement by “us[ing] or

disclos[ing], or assist[ing] in the disclosure to or use by others” Abbott’s “Confidentia l

Information” that he has acquired through downloading, accessing, and forwarding to his personal

Gmail account, documents containing Abbott trade secrets.

       104.    Moreover, by accepting employment at Bio-Rad, Clavel has breached or will

breach Section 9 of the Agreement by “provid[ing] services to a Competing Business,” and by

“participat[ing] in developing or attempting to develop” competing products.

       105.    Clavel’s employment at Bio-Rad also violates the Agreement’s prohibition on

assuming another position that is “likely to result in the use or disclosure of Confidential

Information” obtained through his role at Abbott.

       106.    Abbott is entitled to the injunctive relief listed below to protect its confidential

information and trade secrets.

                                   PRAYER FOR RELIEF

       WHEREFORE, Abbott prays for the following injunctive and monetary relief:

               (i)    On Count I, judgment in favor of Abbott, an order enjoining Clavel from

       assuming any position at Bio-Rad and from disclosing any trade secrets or proprietary

       information belonging to Abbott and ordering Clavel to return all Abbott property to

       Abbott immediately, and an award of monetary damages in an amount to be determined,

       together with pre-judgment and post-judgment interest on such amount;

               (ii)   On Count II, judgment in favor of Abbott, an order enjoining Clavel from

       assuming any position at Bio-Rad and from disclosing any trade secrets or proprietary

       information belonging to Abbott and ordering Clavel to return all Abbott property to




                                                21
    Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 22 of 23 PageID #:22



       Abbott immediately, and an award of monetary damages in an amount to be determined,

       together with pre-judgment and post-judgment interest on such amount;

               (iii)   On Count III, judgment in favor of Abbott, an order enjoining Clavel from

       assuming any position at Bio-Rad and from disclosing any trade secrets or proprietary

       information belonging to Abbott and ordering Clavel to return all Abbott property to

       Abbott immediately, and an award of monetary damages but including at least the return

       of Clavel’s signing bonus he forfeited by resigning from Abbott, together with pre-

       judgment and post-judgment interest on such amount; and

               (iv)    An award of Abbott’s costs, attorneys’ fees, and expenses;

               (v)     All such other relief as may be appropriate.



                                        JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Abbott respectfully demands a trial by jury on all claims

for damages.

 Dated: October 30, 2020                          /s/Rebecca Fitzpatrick
                                                  James F. Hurst, P.C.
                                                  Sierra Elizabeth (pro hac vice pending)
                                                  Rebecca Fitzpatrick
                                                  Patrick Weeks
                                                  KIRKLAND & ELLIS LLP
                                                  300 North LaSalle
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200

                                                  Attorneys for Plaintiff Abbott Laboratories




                                                22
   Case: 1:20-cv-06466 Document #: 1 Filed: 10/30/20 Page 23 of 23 PageID #:23




                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on October 30, 2020 a true and accurate copy of the

forgoing document was electronically filed with the CM/ECF system of the United States

District Court for the Northern District of Illinois. I also arranged for hand delivery of service

on defendant this day.

                                              /s/ Rebecca Fitzpatrick
                                              Rebecca Fitzpatrick
